                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


JAMES L. KIRK,

                       Petitioner,

               v.                                              Case No. 19-C-1792

PAUL KEMPER,

                       Respondent.


                 DECISION AND ORDER DENYING PETITION FOR
              WRIT OF HABEAS CORPUS PURSUANT TO 28 U.S.C. § 2254


       On May 28, 2015, a Kenosha County jury convicted James L. Kirk of one count each of

possession with intent to deliver THC, manufacturing THC, possession of heroin with intent to

deliver, maintaining a drug trafficking place, possession of cocaine, possession of narcotic drugs,

and possession of drug paraphernalia, as well as two counts of felon in possession of a firearm.

The court then sentenced Kirk to a total of ten years of initial confinement and five years of

extended supervision, with ten years of probation consecutive to his prison sentence.              On

December 6, 2019, after his conviction and the order denying his post-conviction motion were

affirmed on direct appeal by the Wisconsin Court of Appeals and the Wisconsin Supreme Court

denied his petition for review, Kirk filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2254 in this court seeking federal relief. Kirk asserts six grounds for relief based on

purported violations of his rights under the Fourth and/or Fourteenth Amendments of the United

States Constitution: (1) the no-knock search was unreasonable; (2) the search warrant was not

based on probable cause; (3) the trial court lacked jurisdiction; (4) prosecutorial misconduct; (5)

judicial bias during his trial and post-conviction proceedings; and (6) ineffective assistance of trial




        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 1 of 15 Document 35
and appellate counsel. For the reasons that follow, Kirk’s petition will be denied and the case

dismissed.

                                         BACKGROUND

       The charges against Kirk grew out of the execution of a search warrant at his home on

January 12, 2014. In the course of the search, police found marijuana, cocaine, heroin, drug

paraphernalia, and two guns. Kirk later gave a statement admitting nearly all of the elements of

the crimes with which he was charged. Dkt. No. 17-4 at 2–3.

       Prior to trial, Kirk moved to suppress the evidence seized in the search on the ground that

the warrant was unlawful because police had failed to disclose to the issuing magistrate the fact

that Alexia Bruntzel, who provided most of the information on which the warrant was based, had

been arrested on a probation warrant and, thus, had a motive to fabricate. Kirk argued that the

affidavit submitted by the officers in support of their warrant application made Bruntzel look like

a citizen witness who had voluntarily come forward to assist police. He claimed that the failure to

disclose that Bruntzel had been arrested rendered the warrant invalid. The trial court denied the

motion holding that the undisclosed fact did not undermine the finding of probable cause or render

the warrant invalid. Dkt. No. 17-22 at 14. The case then proceeded to trial.

       At trial Bruntzel testified that she was a heroin addict and that Kirk was her supplier.

Bruntzel testified that she had purchased heroin from Kirk at his home twice on January 11, 2014.

On both occasions, Kirk retrieved the heroin from the basement where Kirk’s bedroom and a small

office were located. Bruntzel testified that when she first went to Kirk’s house at about 9:00 or

10:00 a.m., she watched Kirk retrieve the heroin from a file cabinet, weigh and package it, and

hand it to her in return for $40. She immediately injected it while still in Kirk’s basement. Bruntzel

testified she returned to buy more heroin from Kirk at about 2:00 p.m. Bruntzel also testified that



                                                  2

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 2 of 15 Document 35
Kirk told her he was growing around 500 pounds of marijuana outside the city and stored some in

the attic of his garage which he was selling in quarter-pound quantities. Dkt. No. 17-24 at 118–

28.

       The testimony of the police officers who executed the search warrant on Kirk’s residence

and the lab analyst who tested the variety of drugs that were seized corroborated Bruntzel’s

testimony, as well as Kirk’s confession. Kirk did not testify. Not surprisingly given this evidence,

the jury returned a verdict of guilty on all counts.

       Kirk filed a post-conviction motion for a new trial, arguing that the evidence seized in the

search of his residence should have been suppressed because the police entered his residence

without complying with the rule requiring that they announce their presence and advise him of the

warrant. In short, the police conducted a “no-knock” entry without prior authorization. Kirk

claimed his trial counsel was ineffective in failing to raise the issue before trial. His trial attorney

conceded he simply missed the issue. Following an evidentiary hearing, the trial court denied the

motion on the ground that even if the issue had been raised, it would not have resulted in

suppression of the evidence. The court held that under Wisconsin law, prior authorization is not

needed to execute a search warrant without knocking when the officers have a reasonable suspicion

that such an entry is necessary to prevent the destruction of evidence or injury to the officers. The

court concluded that the evidence in the case gave rise to such a suspicion and thus no violation

had occurred. Dkt. No. 17-27 at 36–37.

       Kirk’s post-conviction attorney filed a no-merit report with the Wisconsin Court of

Appeals pursuant to Anders v. California, 386 U.S. 738 (1967). In addition to the issues

concerning the search warrant and its execution, counsel addressed the sufficiency of the evidence

and the sentence imposed by the trial court. Counsel argued that neither these issues, nor any



                                                   3

         Case 2:19-cv-01792-WCG Filed 10/29/20 Page 3 of 15 Document 35
raised by Kirk in response to his no-merit report, had any arguable merit. The court of appeals

agreed and summarily affirmed the conviction and order denying his motion for post-conviction

relief. The Wisconsin Supreme Court denied Kirk’s petition for review on December 11, 2018.

Dkt. No. 17-7.

                                           ANALYSIS

       This petition is governed by the Antiterrorism and Effective Death Penalty Act (AEDPA),

28 U.S.C. § 2254. Under AEDPA, a federal court may grant habeas relief only when a state court’s

decision on the merits was “contrary to, or involved an unreasonable application of, clearly

established Federal law, as determined by” decisions from the Supreme Court, or was “based on

an unreasonable determination of the facts.” 28 U.S.C. § 2254(d); see also Woods v. Donald, 575

U.S. 312, 315–16 (2015). A state court decision is “contrary to . . . clearly established Federal

law” if the court did not apply the proper legal rule, or, in applying the proper legal rule, reached

the opposite result as the Supreme Court on “materially indistinguishable” facts. Brown v. Payton,

544 U.S. 133, 141 (2005). A state court decision is an “unreasonable application of . . . clearly

established federal law” when the court applies Supreme Court precedent in “an objectively

unreasonable manner.”      Id.   Review of factual determinations under AEDPA is similarly

deferential. The determination of a factual issue made by a state court is presumed to be correct

unless the petitioner rebuts the presumption of correctness by clear and convincing evidence.

       This is, and was meant to be, an “intentionally” difficult standard to meet. Harrington v.

Richter, 562 U.S. 86, 102 (2011). “To satisfy this high bar, a habeas petitioner is required to ‘show

that the state court’s ruling on the claim being presented in federal court was so lacking in

justification that there was an error well understood and comprehended in existing law beyond any




                                                 4

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 4 of 15 Document 35
possibility for fairminded disagreement.’” Woods, 575 U.S. at 316 (quoting Harrington, 562 U.S.

at 103). Applying these standards to the record before the court, Kirk’s claims fail.

A. Fourth Amendment Claims

       Kirk’s first two grounds for relief, related to the justification for and execution of the search

warrant, are governed by Stone v. Powell, 428 U.S. 465 (1976). In Stone, the Supreme Court held

that “where the State has provided an opportunity for full and fair litigation of a Fourth Amendment

claim, the Constitution does not require that a state prisoner be granted federal habeas corpus relief

on the ground that evidence obtained in an unconstitutional search or seizure was introduced at

trial.” Id. at 481–82. Kirk had such an opportunity here.

       A petitioner has received a full and fair litigation of his claim when (1) he “has clearly

informed the state court of the factual basis for that claim and has argued that those facts constitute

a violation of [his] fourth amendment rights and (2) the state court has carefully and thoroughly

analyzed the facts and applied the proper constitutional case law to those facts.” Pierson v.

O’Leary, 959 F.2d 1385, 1391 (7th Cir. 1992). The record shows that Kirk fully litigated his

Fourth Amendment claims before trial and in post-conviction proceedings. Prior to trial, Kirk

moved to suppress the evidence obtained in the search based on the lack of probable cause for the

warrant. The circuit conducted a hearing, denied that motion, and the case proceeded to trial.

After his conviction, Kirk unsuccessfully moved to overturn the conviction based on Fourth

Amendment violations in obtaining and executing the warrant and ineffective assistance of trial

counsel in failing to challenge the no-knock entry. The trial court found that no violation had

occurred and denied the motion. Post-conviction counsel then filed a no-merit report, and Kirk

responded by again challenging the validity of the warrant and the manner of its execution, and

argued for suppression of the resulting evidence. Kirk’s arguments were rejected on their merits.



                                                  5

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 5 of 15 Document 35
Because he had a full and fair opportunity to litigate his Fourth Amendment claims, he is not

entitled to federal relief on that basis regardless of the merits.

        It should be noted, however, that even if § 2254 relief on his Fourth Amendment claims

was not barred by Stone, Kirk’s claims would still fail. First, the affidavit did in fact disclose that

there was an outstanding warrant for Bruntzel, and she was arrested on that warrant. Kirk contends

that the affidavit should have also disclosed that Bruntzel had drugs in her possession when she

was arrested, but there is no evidence to support his claim, other than a presumably erroneous

statement the prosecutor made in the course of an earlier appearance. Even if Bruntzel did have

drugs in her possession at the time of her arrest, the affidavit was more than sufficient to provide

probable cause for the issuance of the search warrant. The affidavit filed in support of the

application for the search warrant clearly disclosed that Bruntzel was “an admitted heroin user and

has been since 2013.” Dkt. No. 1-2 at 40. Bruntzel and Stephanie Gravedoni, another of Kirk’s

customers, disclosed to police that Kirk was selling drugs the day before the warrant was issued.

While Bruntzel told police she had made two heroin purchases that very day, the other informant,

Stephanie Gravedoni, told police she had seen several pounds of marijuana and 10 grams of heroin

in his basement within the past few days. In addition to these facts, the affidavit submitted in

support of the warrant request disclosed that, while surveilling Kirk’s house on January 11, 2014,

police observed Jonathon Belongia leave the house after a brief visit consistent with a drug buy.

When police pulled Belongia over, police observed him swallow what they believed to be

narcotics. A search of the vehicle revealed several needles and paraphernalia commonly used to

ingest narcotics. Id. at 40–41. Given the totality of this evidence, whether or not Bruntzel had

drugs on her person at the time of her arrest would have made no difference to the probable cause

determination.



                                                   6

         Case 2:19-cv-01792-WCG Filed 10/29/20 Page 6 of 15 Document 35
       The claim that police violated Kirk’s rights by entering his home to execute the search

warrant without first knocking on the door and announcing their presence likewise fails on its

merits. Consistent with the Wisconsin Supreme Court’s decision in State v. Henderson, 2001 WI

97, 245 Wis. 2d 345, 629 N.W.2d 613, the trial court found that police had a reasonable suspicion

that such an entry was necessary to prevent the destruction of evidence and protect the officers.

The officer who conducted the entry not only described his general knowledge of the propensity

of drug dealers to destroy evidence in response to officers’ announcing their presence and intent

to execute a search warrant, he also described a 2010 incident at the same house where it appeared

Kirk had flushed drugs down the toilet as police were responding to a distress call involving a drug

overdose. Indeed, in this very case, it appears that Kirk flushed some of his drugs down the toilet

before police were able to restrain him at the time of the search. Dkt. Nos. 17-27 at 15–39; 17-24

at 69–70.    Because the trial court’s finding that a no-knock entry was justified was not

unreasonable in light of the evidence presented, this court is bound by the trial court’s finding that

no violation occurred. 28 U.S.C. § 2254(d)(2). Lastly, it should be noted that even if a violation

of the rule of announcement had occurred, Kirk would not be entitled to federal relief. The

Supreme Court has held that a violation of the requirement that police officers knock and announce

their presence before executing a search warrant does not require the suppression of evidence

found in the search because the interests so violated have nothing to do with the seizure of the

evidence. Hudson v. Michigan, 547 U.S. 586 (2006). Thus, even aside from Stone, Kirk’s Fourth

Amendment claims fail.

B. Lack of Trial Court Jurisdiction

       Kirk also claims that the trial court lacked jurisdiction to hear the case because the criminal

complaint was based on lies and/or omissions by the police and the prosecutor (ground three).



                                                  7

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 7 of 15 Document 35
This argument provides no basis for habeas review. Disputes over the allegations of a criminal

complaint are to be resolved by trial, as was done here. Whether the evidence was sufficient to

support the state’s criminal complaint is an issue of state, not federal law. “[I]t is not the province

of a federal habeas court to reexamine state-court determinations on state-law questions. In

conducting habeas review, a federal court is limited to deciding whether a conviction violated the

Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502 U.S. 62, 67–68

(1991). Kirk has cited no case suggesting that his conviction resulted from a violation of the laws

or Constitution of the United States.

C. Prosecutorial Misconduct and Judicial Bias

       Kirk claims he is entitled to federal relief under § 2254 because of prosecutorial misconduct

and judicial bias (grounds four and five). Prosecutorial misconduct and judicial bias can amount

to a denial of due process. Parker v. Matthews, 567 U.S. 37, 45 (2012); Bracy v. Gramley, 520

U.S. 899, 904–05 (1997). The record here, however, falls far short of establishing such a claim.

Kirk raised these claims in his response to the Anders no-merit brief filed by his attorney on his

appeal, but the court of appeals concluded that his assertions were “conclusory in nature.” Dkt.

No. 17-4 at 8. A state court’s determination that a defendant failed to properly raise a claim by

offering only conclusory allegations to support it is an independent and adequate state law ground

that precludes federal habeas review. See State v. Pettit, 171 Wis. 2d 627, 646–47, 492 N.W.2d

633 (Ct. App. 1992) (“Pettit’s brief is so lacking in organization and substance that for us to decide

his issues, we would first have to develop them. We cannot serve as both advocate and judge. In

light of Pettit’s inadequate briefing of these remaining issues, we decline to address them.”);

Wainwright v. Sykes, 433 U.S. 72, 81 (1977) (“[I]t is a well-established principle of federalism that




                                                  8

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 8 of 15 Document 35
a state decision resting on an adequate foundation of state substantive law is immune from review

in federal courts.”). Thus, it would appear that Kirk is not entitled to federal review of these claims.

        But again, even on the merits, Kirk’s claims of prosecutorial misconduct and judicial bias

fail. He contends that the prosecutor testified, contrary to what the police reports show, that

Bruntzel had drugs in her possession when she was arrested. As noted above, the prosecutor did

make such a statement in the course of a hearing after Kirk had discharged one of the six attorneys

that were appointed to represent him over the course of the case. Dkt. No. 17-19 at 14. But the

prosecutor was not testifying, and whether he misspoke or not, the question of whether Bruntzel

had drugs in her possession at the time of her arrest is irrelevant. She admitted she was an addict

and had purchased drugs from Kirk twice that very day. Kirk’s argument on this issue is nothing

more than a rehash of his argument that the warrant was invalid and a tortured claim that the

prosecutor allowed witnesses to testify falsely.

        Kirk’s claim against the trial judge is that she failed to inquire into his arguments that his

attorneys were ineffective after granting their motions to withdraw. But over the course of the

pendency of his case, the court had appointed six separate attorneys to represent Kirk. Each of the

preceding five had been allowed to withdraw, most of them after Kirk had accused them of

incompetence or worse. Dkt. No. 17-23 at 12–14. By the time she got to the sixth attorney, the

judge had reached the reasonable conclusion that Kirk was trying to manipulate the court and delay

his trial by firing his attorneys. Dkt. No. 17-22 at 24:01–09. The judge was determined to proceed,

but as the record shows, she was also determined to be fair.

        At the start of jury selection, as she was reading the charges in the information to the jury

venire, the judge inadvertently stated that Kirk was charged as a repeater. The prosecutor

immediately brought the mistake to the judge’s attention, and even though the possibility of



                                                   9

         Case 2:19-cv-01792-WCG Filed 10/29/20 Page 9 of 15 Document 35
prejudice seemed remote since Kirk was also charged with felon in possession of a firearm and

Kirk did not object to proceeding, the court excused the jurors and instructed the deputy clerk to

call up a new panel for later in the day. Dkt. No. 17-23 at 44–46. The deputy clerk later informed

the court that after making 300 phone calls to people who were scheduled for jury duty over the

next several weeks and asking them to report early, he was able to recruit only nineteen prospective

jurors. Using the authority granted the court under Wis. Stat. § 756.07, the clerk then recruited

twelve additional jurors: two from a senior center and ten from the courthouse area for a total of

thirty-one.   The additional individuals included clerk’s office employees and relatives and

volunteers from various County offices, including the Register of Deeds, the Sheriff’s Department,

the Treasurer’s office, and the Juvenile Intake office. Id. at 50–55. Kirk’s attorney objected to

proceeding on the ground that the panel did not represent a fair cross-section of the community.

Id. at 57. The court overruled counsel’s objection, noting that he would be given “wide latitude at

voir dire as to excluding anybody you want.” Id. at 58. After a thorough voir dire covering some

65 pages of the transcript, the attorneys took their peremptory strikes and a jury of twelve with one

alternate was selected. Id. at 62–127. Neither Kirk, nor his attorney offered any objection as to

any individual juror. Notwithstanding this fact, Kirk argues that the manner in which the judge

addressed the issue also demonstrates judicial bias.

       To be sure, a defendant in a criminal case has a right to a fair and impartial jury drawn

from a representative cross-section of the community. Taylor v. Louisiana, 419 U.S. 522, 530

(1975) (“We accept the fair-cross-section requirement as fundamental to the jury trial guaranteed

by the Sixth Amendment and are convinced that the requirement has solid foundation.”). But Kirk

has failed to make any showing that the venire panel from which his petit jury was selected was

not representative of the community at large. His complaint is that twelve of the venire members



                                                 10

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 10 of 15 Document 35
were not selected at random. “But random selection is not a constitutional requirement; rather, it

is a method used to prevent arbitrary attempts to exclude a class of persons from the jury, which

is the concern at the heart of the fair cross-section requirement.” Stanley v. Deppisch, No. 08-cv-

0164-BBC, 2009 WL 62155, at *3 (W.D. Wis. Jan. 8, 2009) (citing United States v. Nelson, 718

F.2d 315, 319 (9th Cir. 1983)). He has also failed to make any showing that the actual jury that

found him guilty was biased. The jurors were carefully examined by his attorney and several were

removed for cause. There is no claim that any of the jurors that were recruited by the clerk actually

served on the jury that convicted him. In sum, there is no evidence that the jury that found Kirk

guilty was biased, a claim Kirk has never asserted. There is certainly no evidence that the trial

judge was biased against him. Again, Kirk has failed to clearly cite any clearly established federal

law that the Wisconsin courts ignored or unreasonably applied.

D. Ineffective Assistance of Counsel

       Lastly, Kirk requests habeas relief on the ground that both his appellate counsel and trial

counsel were ineffective (ground six). Ineffective assistance of counsel claims are reviewed under

the standard established by the Supreme Court in Strickland v. Washington, 466 U.S. 668 (1984).

In Strickland, the Supreme Court held that the standard involves two components. First, the

defendant must show that counsel’s performance was deficient, that it “fell below an objective

standard of reasonableness.” Id. at 687–88. “This requires showing that counsel made errors so

serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the Sixth

Amendment.” Id. at 687. Second, “the defendant must show that the deficient performance

prejudiced the defense.” Id. “This requires showing that counsel’s errors were so serious as to

deprive the defendant of a fair trial, a trial whose result is reliable.” Id. “Unless a defendant makes




                                                  11

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 11 of 15 Document 35
both showings, it cannot be said that the conviction . . . resulted from a breakdown in the adversary

process that renders the result unreliable.” Id.

       Superimposing AEDPA’s deferential standard for state convictions onto the deferential

standard of Strickland creates a high bar that is difficult to overcome. The question is not whether

the federal court thinks counsel’s performance was ineffective and the state court erred. “Federal

habeas courts must guard against the danger of equating unreasonableness under Strickland with

unreasonableness under § 2254(d).” Harrington, 562 U.S. at 105. When relief is sought under

§ 2254(d) on a claim of ineffective assistance of counsel, the question concerning counsel’s

performance is not whether counsel’s actions were reasonable. “The question is whether there is

any reasonable argument that counsel satisfied Strickland’s deferential standard.” Id. Applying

that standard here, the court concludes Kirk’s claims fail.

       1. Trial Counsel

       Kirk argues that his trial counsel was ineffective in failing to challenge the failure of police

to comply with the rule of announcement in executing the search warrant at his home. This claim

fails for the simple reason that no violation was shown. As already noted, because the trial court

found at the hearing on Kirk’s post-conviction motion that no violation had occurred, his trial

counsel was not ineffective in failing to raise that issue. The claim also fails because suppression

of evidence is not a remedy under federal law for violating the rule of announcement.

       Kirk also contends that his trial counsel was ineffective in failing to interview the witnesses

listed in the affidavit submitted in support of the search warrant and for failing to pursue all of the

discovery requested by Kirk as evidence to undermine probable cause. In his post-conviction

motion, Kirk framed his argument as a failure by trial counsel to raise the issue of the validity of

the warrant in a suppression motion. As already noted, trial counsel did challenge the validity of



                                                   12

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 12 of 15 Document 35
the warrant but was unsuccessful. Kirk contends, however, that counsel was ineffective because

he failed to obtain all of the police reports concerning the January 11, 2014 arrest of Bruntzel,

which he insists would have shown that she was in possession of drugs when she was arrested the

night before the search of his home.

       There are two problems with Kirk’s argument. First, Kirk has failed to offer any evidence

that Bruntzel was in possession of drugs at the time of her arrest or that such a report exists. Once

again, it should be noted that his claim that Bruntzel did have drugs and that such a report exists

appears to be based upon a misstatement by the prosecutor. At a January 15, 2015, hearing on one

of Kirk’s earlier attorney’s motion to withdraw after Kirk filed misconduct charges against her,

the prosecutor said that the person police stopped in the vehicle, Bruntzel, had an outstanding

warrant for her arrest. The prosecutor continued, “they arrested her, and she had drugs in her

possession.”   Dkt. No. 17-19 at 3, 13–14.        Both the prosecutor and Kirk’s then attorney

acknowledged the reports had been turned over. In fact, it appears that only syringes and

paraphernalia were found in Bruntzel’s car. Dkt. 1-2 at 30.

       The second problem with Kirk’s argument is that, as already noted, whether or not drugs

were found in Bruntzel’s possession is irrelevant. Bruntzel admitted she was an addict and had

purchased heroin from Kirk twice earlier that day. From the report of her probation agent, it

appears that, at the time she was pulled over, she was trying to get money to buy some more. As

the trial court noted in denying Kirk’s motion to suppress challenging the validity of the warrant,

whether she had drugs at that time or not was irrelevant to the issue of probable cause.

       In sum, Kirk’s trial counsel was not ineffective in failing to obtain reports that apparently

do not exist to prove a fact irrelevant to his case. And his failure to interview witnesses is only

deficient if the witnesses had exculpatory information. Kirk has made no showing that they did.



                                                 13

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 13 of 15 Document 35
He has failed to offer any affidavit or other evidence of what these witnesses would have said that

would have helped his case. His claim that his trial counsel was ineffective therefore fails.

       2. Post-Conviction/Appellate Counsel

        Kirk also argues that his appellate counsel was ineffective for accepting “obviously

‘manufactured’” documents from the state instead of filing a motion to compel discovery and for

concluding in his no-merit report that there were no grounds for contesting the probable cause for

the warrant. Habeas Pet., Dkt. No. 1 at 13. It appears, however, that Kirk has not exhausted his

state court remedies as to this claim. He did not file a motion in the trial court under Wis. Stat.

§ 974.06, nor did he file a petition for a writ of habeas corpus in the Wisconsin Court of Appeals

pursuant to State v. Knight, 168 Wis. 2d 509, 484 N.W.2d 540 (1992). A federal court cannot

grant relief under § 2254 on any claim as to which the petitioner has failed to exhaust his state

court remedies. 28 U.S.C. § 2254(b)(1)(A). But notwithstanding a petitioner’s failure to exhaust

his state court remedies as to a claim, the court can deny the petition as to that claim in cases where

it is clear from the record that it fails on the merits. 28 U.S.C. § 2254(b)(2). This is such a case.

       Kirk claims that his post-conviction/appellate counsel was ineffective in failing to raise the

foregoing claims on his appeal. But because the court has concluded that each of those claims

fails on their merits, it necessarily follows that post-conviction/appellate counsel was not

ineffective for failing to raise them in state court. Kirk’s claim of ineffective assistance of post-

conviction/appellate counsel, like all of his claims, will therefore be dismissed.

                                          CONCLUSION

       For the reasons explained above, Kirk has shown no grounds for habeas relief. Therefore,

his petition for a writ of habeas corpus is DENIED, and the Clerk is directed to enter judgment

dismissing the case. A certificate of appealability will not be granted on any of the grounds in the



                                                  14

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 14 of 15 Document 35
petition. I conclude that it is unlikely that reasonable jurists would find that Kirk has made a

substantial showing of the denial of a constitutional right.

       Kirk is advised that the judgment entered by the Clerk is final. A dissatisfied party may

appeal this court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court

a notice of appeal within 30 days of the entry of judgment. See Fed. R. App. P. 3, 4.

       SO ORDERED at Green Bay, Wisconsin this 29th day of October, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge




                                                 15

        Case 2:19-cv-01792-WCG Filed 10/29/20 Page 15 of 15 Document 35
